Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-2009

USA v. Keiya Mershon
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1351




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Keiya Mershon" (2009). 2009 Decisions. Paper 1512.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1512


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 08-1351


                            UNITED STATES OF AMERICA

                                            v.

                                  KEIYA MERSHON,

                                                 Appellant



                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 06-cr-00329)
                    District Judge: Honorable William H. Yohn, Jr.


                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 17, 2009


          Before: McKEE, SMITH, and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed    April 21, 2009 )



                                       OPINION


VAN ANTWERPEN, Circuit Judge

      On June 29, 2006, a grand jury in the Eastern District of Pennsylvania returned an

indictment of Appellant Keiya Mershon and his father, Lawrence Mershon, charging
them with one count of conspiracy to interfere with interstate commerce by robbery, in

violation of 18 U.S.C. § 1951(a) (a Hobbs Act offense), and one count of attempted

carjacking, in violation of 18 U.S.C. § 2119. While Lawrence Mershon pleaded guilty and

agreed to testify at trial, Keiya Mershon elected to proceed to trial. On April 5, 2007, a

jury found Mershon guilty of both charges. On January 29, 2008, the District Court

sentenced Mershon to ninety months’ imprisonment, three years of supervised release, a

special assessment of $200, and a fine of $1000. Mershon filed a timely notice of appeal.

On appeal, Mershon raises one issue—whether the District Court erred in applying a two-

level Sentencing Guidelines enhancement under U.S.S.G. § 2B3.1(b)(7)(C) based on its

determination that a loss from $50,000 to $250,000 would have resulted had Mershon

completed the robbery as planned.

       The District Court had jurisdiction under 18 U.S.C. § 3231. This Court has

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). For the reasons below,

we will affirm Mershon’s sentence.

                                              I.

       Because we write solely for the parties, we will address only those facts necessary

to our opinion.

       Keiya Mershon and his father, codefendant Lawrence Mershon, planned to steal a

tractor-trailer loaded with appliances in Bucks County, Pennsylvania. The targeted

tractor-trailer was scheduled to be delivered to Spirit Delivery in Bucks County; from

there, Spirit Delivery would distribute the goods to Circuit City stores in the region. For a

                                              2
three-month stint in 2003, Keiya Mershon worked as a contract employee at Spirit

Delivery until he was fired; during that period, Mershon gained some familiarity with the

company’s clients, its delivery schedules, and the contents of its deliveries.

       Keiya Mershon planned to hijack a tractor-trailer loaded with televisions and other

electronics for delivery to Circuit City stores; he enlisted the aid of his father to drive the

vehicle to a location where Mershon would sell the tractor-trailer’s contents. They

planned to commit the robbery early in the morning on Friday, June 9, 2006. The FBI

learned through an informant that Mershon was looking for a purchaser for the contents

of the stolen tractor-trailer and arranged for Special Agent Albert Channell to pose as a

“fence” interested in making the purchase. On June 8, 2006, Mershon met with Al

Channell, an undercover FBI agent posing as someone who could “fence” stolen goods;

this meeting was recorded. During their conversation, Mershon told Channell that he

expected to steal a fifty-six-foot tractor-trailer containing “at least 125 pieces” of

equipment, consisting mostly of flat-screen televisions along with other electronics, and

represented that “[o]ver 50% of the stuff is going to be worth a stack [1] at least on the

street.” Mershon offered to sell the truckload of electronics to Channell for $50,000,

claiming that the value of the merchandise would be even more, and Channell agreed

without attempting to negotiate a lower price.

       On the morning of June 9, 2006, FBI surveillance agents followed Mershon as he

drove toward the warehouse area where the robbery was to occur; Mershon drove past the

       1
           A “stack” is the street term for $1000. App. at 135.

                                                3
area without stopping. He subsequently informed Channell that, upon seeing a number of

people in the warehouse area, he grew concerned about police activity and decided to

abort the attempt. He further informed Channell that he would attempt the robbery the

following week; in telephone calls on June 14 and June 15, 2006, Mershon confirmed that

he planned to commit the robbery on June 16, 2006.

       On the morning of June 16, 2006, Keiya Mershon picked up his father, Lawrence

Mershon, and they drove to the warehouse where the robbery was to take place. Upon

their arrival, FBI agents apprehended and arrested Keiya and Lawrence Mershon while

they were still in the van and recovered a pair of black gloves from each man as well as a

roll of duct tape and a claw hammer wrapped in a sock.

       The Presentence Report calculated the base offense level for the robbery charge

under the federal Sentencing Guidelines as 20 pursuant to U.S.S.G. § 2B3.1. Further, the

probation department applied several adjustments to this base offense level: three levels

were added for possessing a dangerous weapon, the hammer found in the minivan,

pursuant to § 2B3.1(b)(2)(E); two levels were added under § 2B3.1(b)(5) because the

offense involved an attempted carjacking; two more levels were added under §

2B3.1(b)(7)(C) because the intended loss was greater than $50,000 and less than

$250,000. The District Court adopted these recommendations and, although the

Presentence Report did not include any adjustment for Mershon’s role in the offense,

found that a two-level enhancement for his supervisory role applied pursuant to §

3B1.1(c). Accordingly, the District Court found the total offense level to be 29. Based on

                                             4
a criminal history category of II, the corresponding Sentencing Guidelines range was 97

to 121 months.

       Among other things, Mershon contested the Probation Office’s assessment of

“intended loss” at sentencing, arguing that it should be less than $50,000.2 No evidence

was presented as to the value of merchandise on any tractor-trailer present at the

warehouse in Bucks County on June 16, 2006. The District Court reviewed the evidence

and heard the parties’ arguments on the issue before overruling Mershon’s objection. The

District Court found that Mershon’s statements sufficed to demonstrate the amount of loss

that would have resulted:

       [I]t seems to me that the evidence before me is quite clear that the defendant
       did, in fact, state that he used to work for the trucking company, Spirit, so
       he had knowledge of what would be in the truck on that particular Friday
       morning when Circuit City would be loading up for their weekend sales.
               That he himself said there were one hundred and twenty-five TVs
       plus additional stereo equipment in the truck, that at least fifty percent of
       the TVs would be worth a thousand dollars, and that would be sixty
       thousand [sic], five hundred plus the other sixty-two TVs, plus the stereo
       equipment, and that there is speculation from the defendant that perhaps
       there could have been less in that particular truck, but that is as has been
       mentioned, just speculation.
               He had already reached an agreement with the fence that the fence
       would pay him fifty thousand dollars for the truckload, which obviously
       would not be full value since the fence was going to sell them [sic] at a very
       substantial discount from what you could buy at the store, otherwise nobody
       would by them [sic] from the fence.
               So, it seems quite clear, and I find by a reasonable certainty that the
       intended loss in this case was in excess of fifty thousand dollars and,

       2
        Mershon also objected to the enhancements for possession of a deadly weapon
and for his supervisory role. He further argued for a three-level reduction under U.S.S.G.
§ 2X1.1(b)(1) and (2) because the attempt and conspiracy, respectively, were never close
to completion. Mershon does not renew these arguments on appeal.

                                             5
       therefore, the objection to the presentence report in regard to the loss
       amount is denied.

App. at 10-11. Accordingly, the District Court found the total offense level to be 29.

Based on that total offense level and a criminal history category of II, the corresponding

Sentencing Guidelines range was 97 to 121 months. The District Court considered this

Guidelines range as well as the factors enumerated in 18 U.S.C. § 3553(a) and imposed a

sentence of 90 months’ imprisonment, three years of supervised release, a fine of $1000,

and a $200 special assessment. Without the two-level enhancement for the amount of

intended loss, the applicable Guidelines range would have been 78 to 97 months.

                                             II.

       We exercise plenary review of the District Court’s interpretation of the federal

Sentencing Guidelines and review its factual determinations for clear error. United States

v. Aquino, 555 F.3d 124, 127 (3d Cir. 2009). A District Court’s determination of intended

loss is a finding of fact. United States v. Himler, 355 F.3d 735, 740 (3d Cir. 2004); United

States v. Geevers, 226 F.3d 186, 193 (3d Cir. 2000). “A finding is clearly erroneous

when[,] although there is evidence to support it, the reviewing [body] on the entire

evidence is left with the definite and firm conviction that a mistake has been committed.”

United States v. Grier, 475 F.3d 556, 570 (3d Cir. 2006) (en banc) (quoting Concrete

Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602,

622 (1993)) (internal quotation marks omitted) (alteration in original).

                                             III.



                                              6
       The District Court applied a two-level enhancement pursuant to the U.S.

Sentencing Guidelines Manual § 2B3.1(b)(7)(c) based on its determination that a loss of

$50,000 to $250,000 would have resulted had the intended robbery been completed;

Mershon claims that this enhancement stemming from his Hobbs Act robbery conspiracy

conviction was error because the assessment of the intended loss as exceeding $50,000

was supported only by speculation.

       Under the Hobbs Act, a conspiracy to commit robbery is a federal crime when the

robbery would “obstruct[], delay[], or affect[] commerce or the movement of any article

or commodity in commerce.” 18 U.S.C. § 1951(a). Section 2X1.1 of the U.S. Sentencing

Guidelines Manual covers attempts, conspiracies, and solicitations unless that “attempt,

solicitation, or conspiracy is expressly covered by another offense guideline section.”

Conspiracy to commit Hobbs Act robbery and attempted carjacking are not expressly

covered in U.S.S.G. § 2B3.1, the specific offense guideline for robbery, extortion, and

blackmail. Accordingly, the charges against Mershon for conspiracy to commit Hobbs

Act robbery and attempted carjacking are covered by U.S.S.G. § 2X1.1. See United States

v. Amato, 46 F.3d 1255, 1261 (2d Cir. 1995) (concluding that Hobbs Act conspiracies

“are covered by the conspiracy guideline, § 2X1.1”); see also United States v. Joost, No.

95-2031, 94 F.3d 640, 1996 WL 480215, at *12 (1st Cir. 1996) (unpublished decision)

(agreeing with Amato’s conclusion that § 2X1.1 applied to Hobbs Act conspiracy);

Scibetta v. United States, 32 F. Supp. 2d 711, 719 (D.N.J. 1998) (“A review of the case

law thus demonstrates that in the years since Amato was decided there has been no

                                             7
dispute that a robbery conspiracy under the Hobbs Act is to be sentenced under Guideline

Section 2X1.1.”); cf. United States v. Martinez, 342 F.3d 1203, 1205-06 (10th Cir. 2003)

(providing that § 2X1.1 applies to attempted bank robbery); United States v. Diaz, 248
F.3d 1065, 1109 n.62 (11th Cir. 2001) (determining that § 2X1.1 applied for attempted

theft).

          Section 2X1.1(a) provides for the calculation of “[t]he base offense level from the

guidelines for the substantive offense, plus any adjustments from such guideline for any

intended offense conduct that can be established with reasonable certainty.” Thus, when

applied to a conspiracy to commit Hobbs Act robbery, U.S.S.G. § 2X1.1 incorporates by

reference the adjustments set forth in U.S.S.G. § 2B3.1. See Amato, 46 F.3d at 1261

(“Section 2X1.1(a), when applied to robbery conspiracies, adopts by cross-reference all

the adjustments of § 2B3.1, even where the offense conduct causing the adjustment was

intended but unachieved.”). One such adjustment to the sentence of a defendant convicted

of a conspiracy to commit Hobbs Act robbery is an adjustment for the intended loss, or

the loss that would have occurred had the planned robbery been completed. See U.S.S.G.

§ 2B3.1(b)(7) (setting forth table detailing offense level adjustments based on amount of

loss occasioned by offense).

          Thus, the sentencing court properly adjusts the base offense level in accordance

with the value of the money or goods that the defendant convicted of Hobbs Act robbery

conspiracy intended to steal if that value “can be established with reasonable certainty.”

U.S.S.G. § 2X1.1(a). The Government bears the burden of proving the amount of loss that

                                                8
triggers a particular offense-level increase. United States v. Jimenez, 513 F.3d 62, 86 (3d

Cir. 2008) (citing United States v. Napier, 273 F.3d 276, 279 (3d Cir. 2001)); see also

United States v. McDowell, 888 F.2d 285, 291 (3d Cir. 1989) (“[W]hen the Government

attempts to upwardly adjust the sentence, it must bear the burden of persuasion.”).

“Although the burden of persuasion remains with the Government, once the Government

makes out a prima facie case of the loss amount, the burden of production shifts to the

defendant to provide evidence that the Government’s evidence is incomplete or

inaccurate.” Jimenez, 513 F.3d at 86 (citing Geevers, 226 F.3d at 193). The commentary

to the Guidelines makes clear that, if the Government seeks to adjust the sentence based

on the intended loss, it must establish something more than a speculative assessment of

the intended loss:

       Speculative specific offense characteristics will not be applied. For
       example, if two defendants are arrested during the conspiratorial stage of
       planning an armed bank robbery, the offense level ordinarily would not
       include aggravating factors regarding possible injury to others, hostage
       taking, discharge of a weapon, or obtaining a large sum of money, because
       such factors would be speculative.

U.S.S.G. § 2X1.1 cmt. 2. If the Government can do more than speculate about intended

loss, however, the commentary provides that, “[i]n an attempted theft, the value of the

items that the defendant attempted to steal would be considered.” Id.

       In its consideration of the intended loss, the District Court found “by a reasonable

certainty that the intended loss in this case was in excess of fifty thousand dollars.” App.

at 142. In reaching this conclusion, the District Court observed that Mershon had



                                              9
previously worked for Spirit Deliveries and, as a result, “he had knowledge of what

would be in the truck”; that Mershon estimated that the tractor-trailer would contain 125

televisions plus additional stereo equipment; that Mershon assessed the value of fifty

percent of those televisions as $1000 each; and that Mershon had reached an agreement to

sell the contents of the tractor-trailer for $50,000, “which obviously would not be full

value since the fence was going to sell them at a very substantial discount.” Id. at 141-42.

       This Court previously has considered the meaning of “intended loss.” Geevers,
226 F.3d at 188-92 (evaluating District Court’s assessment of intended loss in check-

kiting scheme); see also, e.g., United States v. Kushner, 305 F.3d 194, 197 (3d Cir. 2002)

(considering whether District Court erred in calculating intended loss of conspiracy by

including face value of unused counterfeit checks where defendant withdrew from

conspiracy before using those checks); United States v. Titchell, 261 F.3d 348, 352-53 (3d

Cir. 2001) (determining that District Court’s calculation of intended loss from mail fraud

scheme was error where District Court equated potential loss with intended loss without

“deeper analysis”). In United States v. Geevers, this Court considered the appeal of a

defendant who had pleaded guilty to bank fraud via a check-kiting 3 scheme in which he

would deposit checks from closed bank accounts or accounts with insufficient funds and

then withdraw a portion of the money before the banks could learn of the fraud. 226 F.3d
3
        Check kiting is the “‘[p]ractice of writing a check against a bank account where
funds are insufficient to cover it and hoping that before it is deposited the necessary funds
will have been deposited.’” Geevers, 226 F.3d at 189 n.2 (quoting Black’s Law
Dictionary 238 (6th ed. 1990)).

                                             10
at 188. Geevers argued that the District Court erred by enhancing his sentence based on

the intended loss of $2,000,000; while that amount corresponded to the approximate face

value amount of the deposited checks, Geevers asserted that it overstated the intended

loss, because he never could have withdrawn the full face value of the deposited checks.

Id. at 188-89.

       The Geevers Court observed that “a district court errs when it simply equates

potential loss with intended loss without deeper analysis.” Id. at 192. Although this Court

did not make clear what such a “deeper analysis” would entail, it noted that “‘[i]ntended

loss refers to the defendant’s subjective expectation, not to the risk of loss to which he

may have exposed his victims.’” Id. (quoting United States v. Yeaman, 194 F.3d 442, 460

(3d Cir. 1999)); cf. United States v. Chapdelaine, 989 F.3d 28, 35 (1st Cir. 1993) (“The

requirement of ‘reasonable certainty’ ‘goes to what with reasonable certainty can be

determined to be the conspirator’s intent.’” (quoting United States v. Medeiros, 897 F.2d
13, 18 (1st Cir. 1990)). In determining the defendant’s subjective intent, the District Court

“can draw inferences from the nature of the crime he sought to perpetrate.” Id.

Ultimately, this Court held that the District Court could infer that Geevers intended to

cause the full loss of the face value of the checks. Id. at 193. It noted that even if the

defendant did not expect to be able to obtain the full face value of the fraudulent checks,

“[w]e believe that a sentencing court may plausibly conclude that a defendant like

Geevers would likely have taken the full amount of the deposited checks if that were

possible.” Id.

                                               11
       Although the amount of the potential loss that could have resulted had Mershon

completed the robbery is unknown,4 this Court’s focus on the defendant’s subjective

intent in Geevers is instructive. An inquiry into Mershon’s subjective intent demonstrates

that the District Court did not commit clear error in applying a two-level enhancement

pursuant to the U.S.S.G. § 2B3.1(b)(7)(c) based on its determination that a loss of

$50,000 to $250,000 would have resulted had Mershon succeeded in his intended

robbery.

       First, Mershon was not “arrested during the conspiratorial stage of planning [the]

robbery”; he was arrested after the planning phase and just before executing the plan. Cf.

U.S.S.G. § 2X1.1 cmt. 2. Further, the Government satisfied its burden as to the amount of

the “intended loss.” The Government provided evidence that Merson was familiar with

Spirit Deliveries shipping practices. When he met with Special Agent Channell, who

       4
          In Geevers, this Court referred to potential loss and cautioned district courts
against automatically equating potential loss with intended loss. That focus is inapposite
in this case. In Geevers, the potential loss was easily ascertained based on the face value
of the deposited checks; indeed, the potential loss was not only ascertainable but was also
“entirely under [the defendant’s] control” when he wrote out the checks. Geevers, 226
F.3d at 188-89, 194. Here, however, the potential loss from Mershon’s intended hijacking
and robbery of the tractor-trailer is unknown and outside of Mershon’s control. Although
the Government’s brief, by arguing that “the intended loss and the potential loss are the
same,” focuses on the relationship between the potential loss and the intended loss, this
emphasis is misplaced, because the record does not contain evidence that would establish
the potential loss. Appellee’s Br. at 19. The Government did not introduce any evidence
as to the value of merchandise in any of the trailers at the warehouse on the day of the
robbery. Indeed, although Mershon told the “fence” to whom he planned to sell the
tractor-trailer’s contents that the truck would carry 125 pieces of equipment, the record
shows that a tractor-trailer at Spirit Deliveries on June 8, 2006, the day before Mershon
initially planned to execute the robbery, contained just forty-three televisions. App. at 72,
95-100.

                                             12
recorded the conversation and posed as a fence interested in purchasing the contents of

the tractor-trailer to be stolen, Mershon indicated that he estimated the value of the

truck’s contents based on his experience working for Spirit Deliveries:

       Channell:     . . . Now when we get there how do you know what’s gonna
                     be in the truck?
       Mershon:      . . . I used to work there. So, I mean, I got a idea.
       Channell:     And it’s always been pretty much the same thing?
       Mershon:      Yeah.
       Channell:     All right.
       Mershon:      The whole truck, when they’s bringing in deliveries on
                     Friday, it would be for like Friday, Saturday and Sunday.

App. at 88. Although Mershon worked for Spirit Deliveries for only three months during

2003, he apparently was sufficiently familiar with its shipping business to know that it

delivered shipments of electronic equipment to Circuit City stores and that the most

valuable of these shipments occurred on Fridays, because those shipments contained

merchandise for weekend sales.

       With respect to Mershon’s subjective assessment of the loss that would have

resulted from the robbery, the Government provided evidence that he negotiated with

Channell to sell the contents of the stolen tractor-trailer for $50,000 5 based on his estimate



       5
         On appeal, Mershon asserts that his proposed $50,000 price for the contents of
the trailer represents an unreliable basis to assess the intended loss. Specifically, he
contends that the offer was just an opening price and, because the fence never attempted
to negotiate, it overstated the value of the trailer’s contents. Nevertheless, when he met
with Channell, Mershon thought he was meeting with a true fence; as a result, he had an
incentive to set a reasonable price to ensure that the fence accepted it. Further, in his
negotiation with the fence, Mershon estimated that half of the 125 pieces in the trailer
would be worth $1000 each on the street. Based on that estimation, just half of the
contents would be worth $62,500.

                                              13
that the trailer would contain 125 pieces of equipment, at least fifty percent of which

would be worth $1000 on the street. Under Mershon’s assessment, the street value of just

half of the trailer’s contents would be $62,500; the remaining half of the equipment

would surely add to this amount. Further, as the District Court noted, this street value

likely reflected some discount from the full retail value of the merchandise, as purchasers

of stolen goods demand a discounted price.

       Based on Mershon’s brief experience working at Spirit Deliveries, he had enough

familiarity with its shipping practices to estimate the amount of merchandise that a

tractor-trailer would carry. His estimation of the nature and value of the contents of a

tractor-trailer amounted to more than mere hope or speculation. Cf. United States v.

Capanelli, 270 F. Supp. 2d 467 (S.D.N.Y. 2003) (declining to enhance sentence of

defendant convicted of conspiracy to rob credit union based on intended loss pursuant to

U.S.S.G. § 2B3.1(b)(7) where Government established “no more than hopes and

uninformed beliefs” that defendant “intended to steal over $1.5 million); United States v.

Vasquez, 791 F. Supp. 348, 249, 353 (E.D.N.Y. 1992) (declining to enhance sentence for

defendant convicted of conspiring to rob armored van based on intended loss where

defendants merely “hoped” they could steal $5 million). See also United States v.

Chapdelaine, 989 F.3d 28 (1st Cir. 1993) (affirming sentence enhancement for defendant

convicted of conspiring to rob an armored truck based on intended loss of $1,000,000

where targeted armored truck was recovered with approximately $1,000,000).

       Doubt exists as to the accuracy of Mershon’s assessment, because the Government

                                             14
failed to provide evidence as to the actual value of the contents of any tractor-trailer at the

warehouse on June 16, 2006, and because the record shows that another tractor-trailer,

scheduled to make deliveries on the day that Mershon initially planned to commit the

robbery, contained just forty-three televisions. Nevertheless, the Government

demonstrated that Mershon’s assessment was more than mere speculation; rather, it was

based on his familiarity with Spirit Deliveries’ shipping practices. Further, the

Government presented evidence of Mershon’s subjective expectations as to the value of

the contents of a tractor-trailer, and Mershon failed to counter that evidence with evidence

demonstrating that his subjective expectation of the proceeds from the robbery was less

than $50,000. Accordingly, the District Court did not commit clear error in concluding

that the intended loss from the conspiracy exceeded $50,000.

       Based on the foregoing, we will affirm Mershon’s sentence.




                                              15